Case 2:20-cv-00043-SPC-NPM Document 13 Filed 05/18/20 Page 1 of 3 PageID 39



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

KAREN MARTIE, individually and on
behalf of all others similarly situated,

       Plaintiff,

v.                                                     Case No:     2: 20-cv-43-FtM-38NPM

M&M BEDDING, LLC,

       Defendant.


                                           ORDER

       Before the Court is the Court on the Motion for Leave to Take Discovery and

Extend Class Certification Deadline, filed on April 17, 2020. (Doc. 12). Plaintiff Karen

Martie requests leave to take discovery as to the identity of putative class members and

determine the amount of damages they are entitled to in advance of seeking class

certification and a default judgment. (Id. at 1). Plaintiff also requests an extension of the

Rule 4.04(b) deadline to file her motion for class certification.

       Plaintiff brought this action under the Telephone Consumer Protection Act,

claiming Defendant made unsolicited calls to consumers who registered their phones on

the National Do Not Call Registry. (Doc. 1 at 1). Plaintiff also seeks to represent a class

of putative plaintiffs pursuant to Federal Rule of Civil Procedure 23 and seeks certification.

(Id. at 7-9). When Defendant M & M Bedding, Inc. failed to respond to the Complaint,

Plaintiff sought and obtained a clerk’s default against it. (Docs. 9, 10). Plaintiff seeks

discovery to identify recipients of Defendant’s calls and to determine the total number of

calls each class member received to calculate damages. (Doc. 12 at 2). Plaintiff requests

leave to serve discovery on Defendant and on third parties to obtain call logs.
Case 2:20-cv-00043-SPC-NPM Document 13 Filed 05/18/20 Page 2 of 3 PageID 40



       Under Federal Rule of Civil Procedure 23, all putative classes “must meet each of

the requirements specified in Federal Rule of Civil Procedure 23(a), as well as at least

one of the requirements set forth in Rule 23(b).” Calderone v. Scott, 838 F.3d 1101, 1104

(11th Cir. 2016) (citation omitted). “Rule 23(a) requires every putative class to satisfy the

prerequisites of numerosity, commonality, typicality, and adequacy of representation.” Id.

The party moving for class certification has the burden to establish all implicit and explicit

requirements of Rule 23. Bussey v. Macon Cty. Greyhound Park, Inc., 562 F. App’x 782,

787 (11th Cir. 2014); Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1187 (11th

Cir. 2003). Plaintiff’s burden to establish these requirements continues even in the case,

such as here, where a clerk’s default has been entered against the defendant. Saade v.

Insel Air, No. 17-22003-CIV, 2019 WL 2255580, *2 (S.D. Fla. Apr. 4, 2019). “A court may

therefore only certify a class action if the court is satisfied, after a rigorous analysis, that

the prerequisites of Federal Rule of Civil Procedure 23 have been met.” Id. (citing Gilchrist

v. Bolger, 733 F.2d 1551, 1555 (11th Cir. 1984)).

       As a result, Plaintiff must establish the prerequisites of Rule 23 in order for this

Court to certify a class action. Leo v. Classmoney.net, No. 18-CV-80813, 2019 WL

238548, *2 (S.D. Fla. Jan. 10, 2019). “It would be unjust to prevent Plaintiff from

attempting to demonstrate the elements for certification of a class without the benefit of

discovery,” due to Defendant’s failure to participate in this case. Id. Therefore, the Court

finds good cause to extend Local Rule 4.04(b)’s deadline and allow Plaintiff an additional

ninety days to conduct discovery and file a motion for class certification. 1




1Local Rule 4.04(b) requires a party to file a motion for class certification within ninety
days following the filing of the initial complaint.


                                             -2-
Case 2:20-cv-00043-SPC-NPM Document 13 Filed 05/18/20 Page 3 of 3 PageID 41



      Accordingly, it is hereby ORDERED:

      (1)    The Motion for Leave to Take Discovery and Extend Class Certification

             Deadline (Doc. 12) is GRANTED.

      (2)    By August 19, 2020, Plaintiff will complete all class discovery and file her

             motion for class certification.

      DONE and ORDERED in Fort Myers, Florida on May 18, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -3-
